Citation Nr: 0934630	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  04-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an increased evaluation for residuals of 
an injury to the left hand, wrist, and fingers, involving 
fractures, lacerations, and damage to the nerves and muscles.

4.  Entitlement to service connection for a right leg/knee 
condition.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from October 1996 to May 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that granted service connection for the 
Veteran's left hand condition with a non-compensable 
evaluation, and denied service connection for hearing loss 
and a right leg/knee condition.

In conjunction with his appeal, the Veteran requested a 
travel board hearing before a Veterans Law Judge.  In March 
2007, a hearing was provided the Veteran before the 
undersigned, and a transcript of that hearing has been 
associated with the Veteran's claims file.

These matters have previously been before the Board, and in 
September 2007, the Board remanded the Veteran's claims for 
further development.  Subsequent to the remand, the RO 
provided proper VCAA notice to the Veteran, which included a 
request that the Veteran identify any outstanding records 
pertinent to his claims; the Veteran did not identify any 
relevant records.  The RO also arranged for examinations for 
the Veteran's hearing loss, his hand disability, and his 
right lower extremity.  The examinations complied with the 
Board's remand order, with the exception of the examination 
for the Veteran's right lower extremity.

During the course of this appeal, the RO granted the Veteran 
an increased evaluation of 60 percent for his left hand 
disability by way of a July 2009 rating decision.

The issue of entitlement to service connection for a right 
leg/knee condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has a current hearing loss disability in the 
right ear, as his auditory threshold at the 4000 Hertz 
frequency is 45 decibels.  This disability was present prior 
to service; his entrance examination showed a 45 decibel 
auditory threshold at the 4000 Hertz frequency.  Although 
service medical records show a range of readings at the 4000 
Hertz frequency, the Veteran's disability has not worsened 
since he entered service.

2.  In the left ear, the Veteran does not have an auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz of 40 decibels or greater.  His auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are not 26 decibels or greater.  
His speech recognition scores using the Maryland CNC Test are 
100 percent for each ear.

3.  The Veteran's disability of the left hand does not cause 
marked interference with employment or require frequent 
periods of hospitalization rendering impractical the use of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Service connection for hearing loss in the right ear is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 
(2008).

2.  Service connection for hearing loss in the left ear is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  An evaluation in excess of 60 percent for residuals of an 
injury to the left hand, wrist, and fingers, involving 
fractures, lacerations, and damage to the nerves and muscles, 
is not warranted.  38 U.S.C.A. § 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.20, 4.31, 4.71a, 
Diagnostic Code 5125 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection 
and that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  In this case, although the original notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
regarding service connection, proper notice was provided in 
October 2007, following the September 2007 remand by the 
Board.  Following the October 2007 letter to the Veteran, the 
claim was readjudicated by the RO.  See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2008).

Concerning the issue of an increased rating for his service-
connected left hand disability, the Veteran is challenging 
the initial evaluation assigned following the grant of 
service connection.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify concerning the Veteran's left 
hand disability has been satisfied.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STR).  The Veteran was provided 
examinations for his hearing and his disability of the left 
hand in July 2008.  The Veteran submitted a private audiology 
examination report, and was provided a travel board hearing 
in March 2007, at which time he was provided an opportunity 
to set forth his contentions before the undersigned Veterans 
Law Judge.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Every Veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for (1) defects, 
infirmities, or disorders noted at that time or (2) where 
clear and unmistakable evidence demonstrates that the 
disability or disease existed prior to service and was not 
aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b); VAOPGCPREC 3-03.

When no preexisting condition is noted upon entry into active 
service, a Veteran is presumed to have been sound upon entry.  
The burden then falls on VA to rebut the presumption of 
soundness by clear and unmistakable evidence that the 
Veteran's disability was both preexisting and not aggravated 
by service.  VA may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  38 U.S.C.A. § 
1153; Wagner v. Wagner, 370 F.3d 1089, 1096 (2004).  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b), see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(providing that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the baseline against which the Board is to measure any 
worsening of a disability is the Veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (holding that 
Veteran's condition did not increase in service where 
symptoms described in medical reports prior to service were 
strikingly similar to symptoms described in service medical 
records).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.



Hearing Loss

For VA purposes, impaired hearing will be considered to be a 
disability in three situations: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; (2) or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or (3) when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In October 1996, at the Veteran's entrance to service, his 
hearing was tested, with the following results:


HERTZ
500
1000
2000
3000
4000
Right
5
5
0
35
45
Left
5
0
0
20
25

Shortly thereafter, still in October 1996, his hearing was 
tested again with markedly improved results at the higher 
frequencies in the right ear.

HERTZ
500
1000
2000
3000
4000
Right
10
5
5
25
25
Left
25
5
20
25
25

During the remainder of the Veteran's service, his hearing at 
the 4000 Hertz level in the right ear had the following 
auditory thresholds:

2/1998: 20
1/2001: 50
9/1999: 50
1/2001: 55
10/1999: 45
6/2001: 55
12/2000: -10
11/2002: 50

At the Veteran's March 2007 hearing, he testified that he was 
exposed to loud humming from electronics for six to eight 
hours per day while he did maintenance on the electronics.  
He also spent time working with generators which were loud.  
He wore "double" hearing protection during this time.

The Veteran was provided an audiological examination in July 
2008, at which time his auditory thresholds were as follows:

HERTZ
500
1000
2000
3000
4000
Right
5
5
10
30
45
Left
5
10
5
15
20

In July 2008, the Veteran had scores of 100 percent for each 
ear on the Maryland CNC speech recognition test.  The 
examiner noted that the Veteran's October 1996 examination 
prior to entrance into service showed mild-to-moderate high 
frequency hearing loss, which was at essentially the same 
level as that shown by the July 2008 hearing test results.  
He noted that although various in-service hearing evaluations 
showed somewhat better hearing in the Veteran's right ear, 
"the bulk of the [V]eteran's audiograms maintained the 
configuration of an asymmetric mild-to-moderate high 
frequency hearing loss for the right ear."  The examiner 
stated that the Veteran did not have a hearing loss 
disability in the left ear.  The examiner's opinion as to the 
Veteran's hearing in his right ear, which was joined by Dr. 
J.F., was that "a pattern of asymmetric high frequency 
sensorineural hearing loss was present during the [V]eteran's 
service which persists unchanged to this date."  He further 
opined that the Veteran's pre-existing hearing loss was not 
aggravated by in-service noise exposure.

Right Ear

The Board finds that service connection for the Veteran's 
right ear hearing loss is not warranted.  Initially, the only 
frequency at which the Veteran currently has hearing loss 
disability for VA purposes is at 4000 Hertz, which his 
hearing loss was measured in July 2008 at 45 decibels.  
38 C.F.R. § 3.385.

The Veteran's auditory threshold at his entrance examination 
was also 45 decibels.  The Board acknowledges that at three 
examinations during service, his 4000 Hertz auditory 
threshold was significantly lower (10/1996: 25 decibels; 
2/1998: 20 decibels; 12/2000: -10 decibels).  Such low 
scores, however, appear to be aberrations, as seven other 
examinations during service showed auditory thresholds at 
4000 Hertz of 45 decibels or greater.

The Board also acknowledges that of those seven tests with 
results of 45 decibels or higher at 4000 Hertz, the Veteran's 
auditory threshold was measured at 50 decibels or greater 
five times.

The evidence of record clearly establishes the existence of 
hearing impairment upon the Veteran's entry into service in 
his right ear at 4000 Hertz.  The notation of this impairment 
on the October 1996 entrance examination rebuts the 
presumption of soundness on entry.  38 C.F.R. § 3.304.  
Although the evidence shows varied findings for the Veteran's 
right ear hearing loss during service, he is not entitled to 
the benefit of the presumption of aggravation.

Regulations provide that where a disability undergoes an 
increase in severity during service, clear and unmistakable 
evidence is required to rebut the presumption that such 
increase is due to service and not to the natural progression 
of the condition.  Aggravation is not conceded where the 
evidence establishes that there was in fact no increase in 
severity during service.  38 C.F.R. § 3.306.  Here, a lay 
review of the audiometric testing conducted before and during 
service, as well as upon separation, reveals that puretone 
thresholds in the right ear at 4000 Hertz, while showing 
variation, were generally similar from the start of the 
Veteran's active duty through his separation (with the 
exception of extreme aberrations that appeared to show 
improvement).  Further, his entrance examination result at 
4000 Hertz in the right ear is at the same level as is shown 
in the most recent VA examination.  The Board does not rely 
upon its own lay review, however.  A VA audiologist reviewed 
the complete claims file, including service treatment records 
and post-service VA records, and concluded that there was no 
worsening of hearing over the course of service.

In light of the varied auditory measurements during service, 
the Board places great weight on the July 2008 examiner's 
finding that the Veteran's high frequency hearing loss is 
essentially the same as it was when he entered service.  The 
July 2008 examiner found that "a pattern of asymmetric high 
frequency sensorineural hearing loss was present during the 
[V]eteran's military service which persists unchanged to this 
date" (emphasis added), and that his hearing was not 
aggravated during military service.  

The Veteran has expressed his belief that his hearing 
worsened during service, and that the worsening is related to 
in-service noise exposure.  As a layperson, he is not 
competent to express opinions on issues requiring specialized 
training or knowledge, such as etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Further, though he is 
competent to describe subjective worsening of hearing, that 
observation in this case is rebutted by the objective medical 
evidence showing no actual worsening.  

After weighing the evidence, including the July 2008 
examiner's opinion, as well as the identical auditory 
threshold results at the 4000 Hertz level in the right ear at 
the Veteran's entrance into service and in the examination 
results from July 2008, the Board finds that the Veteran had 
a right ear hearing disability prior to jointing the Marine 
Corps, that he has the same degree of disability today, and 
that this disability was not worsened during service, or 
aggravated by service.  

Left Ear

Service connection is also not warranted for hearing loss of 
the left ear.  Current audiometric testing of the Veteran's 
hearing loss in his left ear shows that he does not have a 
hearing loss disability for VA purposes.  Audiological 
testing of the left ear showed hearing loss of 5 decibels at 
500 Hertz, 10 decibels at 1000 Hertz, 5 decibels at 2000 
Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 
Hertz.  Further, he had a speech recognition score of 100 
percent.  

Thus, the Veteran's left ear hearing loss continues to be not 
severe enough to be considered a disability under 38 C.F.R. 
§ 3.385.  He has not demonstrated auditory thresholds of 40 
decibels or greater in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels 
or greater for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz, or speech recognition scores on 
the Maryland CNC Test of less than 94 percent.  Without a 
current hearing loss disability, service connection for left 
ear hearing loss is not warranted.

Increased Rating

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as 
medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
is any evidence not requiring that the proponent have 
specialize d education, training, or experience.  Lay 
evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that 
can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.


Left Hand Disability

At his March 2007 hearing, the Veteran testified that 
although he can use his left hand, it is a hindrance for him 
daily, to the point that use of the left hand can be 
pointless in some situations.  The Veteran cannot completely 
stretch out his left hand or close it into a fist.  He has 
limited flexion of the wrist.  The disability limits his 
ability to grab small items with his hand; he is only able to 
pinch his thumb and index finger together.  The Veteran 
testified that his current employment is not significantly 
limited by his disability, but previous jobs that have 
required more physical dexterity, including a position with a 
security systems company and a position installing lifts for 
cars, were affected.  Also, the Veteran was medically 
discharged from the Marine Corps after he could no longer 
perform as an avionics technician.  

The Veteran's left hand was examined in July 2008.  The 
Veteran had decreased grip strength, sensation, and dexterity 
in the left hand.  He had a round skin graft on the wrist 
measuring two centimeters by two centimeters, which was five 
millimeters deep because of tissue loss.  He had seven well-
healed, narrow surgical scars on the palm side of his hand, 
including scars on the index finger, long finger, ring 
finger, and thumb.  There were also multiple small scars on 
the dorsum of the hand.  The examiner noted that the Veteran 
could not use hand tools in his left hand.  The Veteran did 
not have incapacitating flare-ups of pain in the hand.  He 
did not miss work because of the hand disability, but it 
would interfere with his work.  The Veteran informed the 
examiner that he had held multiple jobs since leaving the 
military, including work as an installer of home alarm 
systems, running a tool room for an avionics company, and a 
position as an air condition technician.  At the time of the 
examination, the Veteran had a new job installing air 
conditioning systems.  The Veteran was only able to use his 
hand in work scenarios as a platform for holding lightweight 
objects.  The Veteran did have increased pain in the hand 
during cold weather, which would require him to take over-
the-counter pain relievers.

The Veteran is currently rated at the maximum rating for an 
injury to the minor (non-dominant) hand.  He is rated at 60 
percent, which is the rating for loss of use of the minor 
hand.  38 C.F.R. § 4.7a, Diagnostic Code 5125.

As there are no schedular evaluations for injury to the minor 
hand greater than the  60 percent evaluation the Veteran 
currently receives, the only issue before the Board is 
whether an extraschedular rating would be appropriate.

Under 38 C.F.R. § 3.321(b)(1), in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  According to 
38 C.F.R. § 4.1, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  

What the Veteran has not shown in this case is that his 
service-connected left hand disability has resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  The disability has not required frequent periods of 
hospitalization.  The Veteran informed his examiner that he 
did not have incapacitating flare-ups, and that during times 
when his pain increased, he would take over-the-counter 
medication.  The Veteran did not indicate any periods of 
hospitalization.  

Although the left hand disability does make work more 
difficult for him, it does not cause marked interference with 
employment.  The Veteran told the July 2008 examiner that he 
had not lost any time from work as a result of his service-
connected disabilities.  

Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected residuals of an 
injury to the left hand, wrist, and fingers, involving 
fractures, lacerations, and damage to the nerves and muscles.

	
ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for hearing loss of the 
left ear is denied.

Entitlement to an evaluation in excess of 60 percent for 
residuals of an injury to the left hand, wrist, and fingers, 
involving fractures, lacerations, and damage to the nerves 
and muscles is denied.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); 38 C.F.R. 
§ 3.159(b).  In this case, a July 2008 examination of the 
Veteran's right knee is inadequate, as an opinion regarding 
etiology, requested in the September 2007 remand, was not 
provided by the examiner.

In the September 2007 remand, the Board requested that an 
examination of the Veteran's right lower extremity be 
performed, and that the examiner "should provide a medical 
opinion as to whether it is at least as likely as not that 
[any disability found by the examiner] is related to 
service."  The remand requested a complete rationale for any 
opinion proffered by the examiner.

The July 2008 examiner diagnosed the Veteran with a 
"[c]hronic lateral knee strain with normal examination 
except lateral tenderness."  The examination report did not, 
however, include any opinion by the examiner as to the likely 
etiology of the Veteran's knee condition.

Thus, the Board's remand order has not been fully complied 
with, as an opinion as to the etiology of the Veteran's 
condition was required.  The Veteran has "the right to 
compliance with the remand orders."  Stegall, 11 Vet. App. 
at 271.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the examiner who conducted the 
July 2008 examination of his right lower 
extremity, if possible.  The examiner 
should be asked to opine, if possible, 
whether the Veteran's chronic lateral knee 
strain is related to an event or injury in 
service.  If it is impossible to provide a 
likely etiology, the examiner should so 
state.

If the examiner who performed the July 
2008 examination is no longer available, 
the Veteran should be provided a new 
examination, during which the examiner 
should fully address the Veteran's knee 
symptomatology and opine as to whether it 
is at least as likely as not that his 
current knee disability is related to his 
military service.

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the Veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


